Title: To James Madison from John Gavino, 11 January 1802 (Abstract)
From: Gavino, John
To: Madison, James


11 January 1802, Gibraltar. Refers JM to his last dispatch enclosing a copy of a letter from O’Brien. Reports that on 7 Jan. a British frigate arrived with British consul Hargreaves and the Algerine ambassador who had been in Great Britain. Hargreaves was carrying a box of jewels for bey of Tunis entrusted to him by Rufus King. Has informed O’Brien to look out for their safety. Encloses copy of 7 Dec. letter from Commodore Dale. Has received message from Simpson at Tangier that Tripolitan ambassador has gone to see the emperor. Notes in postscript that the Swedish admiral has left Málaga to join Dale.
 

   Partial Tr (DNA: RG 46, President’s Messages, 7A-E2). 1 p. Headed “Extract of a Letter from John Gavino Esqr. American Consul at Gibraltar to the Secretary of State, dated 11 January 1802.” Transmitted by Jefferson to Congress on 1 Mar. 1802 and printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:382. For the enclosed letter from Dale, a copy of which was addressed to William Kirkpatrick, see Kirkpatrick to JM, 7 Jan. 1802, n.


   Lewis Hargreaves was not a consul. Eaton later referred to him as “an English gentleman” whom he assigned to take over his duties should Eaton die or leave the area suddenly (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:168; see also King to JM, 14 Dec. 1801).

